Citation Nr: 0942431	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-33 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether reduction of the Veteran's disability compensation 
benefits due to incarceration was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 2007 the Board remanded this claim on the basis that 
the Veteran had not been provided with a videoconference 
hearing before the Board.  The remand specifically instructed 
the RO to schedule the Veteran for a hearing before the 
Board.

As is clear from the nature of the claim, the Veteran is 
incarcerated.  His last reported street address was a Post 
Office Box at the Marion Correctional Institute in Marion, 
Ohio.  In September 2007, the RO sent a letter to the Veteran 
informing him that he had been scheduled for a hearing before 
the Board in October 2007.  This letter was sent to a 
residential address, not the correctional institution where 
the Veteran is housed.  This letter was returned as 
undeliverable, and there is no evidence that any further 
attempts were made to inform the Veteran of the date of his 
hearing.

Accordingly, the evidence of record does not show that the 
September 2007 hearing notice was sent to Veteran's latest 
address of record.  See 38 C.F.R. § 3.1(q) (2009).  As such, 
the Veteran was not properly provided with a notice letter as 
to the scheduled date of his hearing, as required by the 
April 2007 Board remand.  The United States Court of Appeals 
for Veterans Claims has held that RO compliance with a remand 
is not discretionary, and that if the RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to verify the 
Veteran's current address.  All efforts 
made to obtain this address must be 
noted in the claims file and any new 
address found must be substantiated by 
evidence associated with the claims 
file.  If no new address is found, the 
Marion Correctional Institute address 
must be used as the latest address of 
record.

2.	After the above action has been 
completed, the RO must schedule the 
Veteran for a videoconference hearing 
in accordance with applicable 
procedures.  The Veteran and his 
representative must be provided with 
notice as to the time and place to 
report for said hearing.  Documentation 
must be obtained which shows that 
notice scheduling the hearing was sent 
to the Veteran's latest address of 
record.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the Veteran 
of any scheduled VA hearing must be 
placed in the Veteran's claims file.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).



